DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 9-15, 17-28, and 36-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2016/0355091, “Lee”) in view of Tanaka et al. (US 2009/0179840, “Tanaka”) in view of Cleary et al. (US 2016/0207290, “Cleary”) in view of Wildner et al. (US 2015/0351272, “Wildner”).
Regarding claims 9, 18, and 22, Lee teaches a vehicle interior system comprising a base having a curved surface (see, e.g., Figs. 8, 9, having front cover or frame 135 [0054], [0059], [0061]), a display module disposed on a second surface of the base comprising a display device (e.g., [0060], [0008], [0009], [0057]). Lee additionally teaches generally to maintain the same or similar radii of curvature for the glass components, cover and display layers ([0061]).
    PNG
    media_image1.png
    370
    449
    media_image1.png
    Greyscale
	Lee fails to specifically teach the radius of curvature. It therefore would have been necessary to consider the prior art for such a teaching. In the same field of endeavor of curved displays for use in 
Regarding claim 10, Lee additionally teaches that the width of the glass may be on the range of from 0 to 200 mm and the length may be on the range of from 0 to 600 mm ([0012]).
Regarding claims 11 and 13, modified Lee additionally teaches that the glass layers may be cold formed and may be strengthened (Cleary, [0013], [0014]).
Regarding claims 12 and 25, modified Lee additionally teaches the inclusion of a second glass substrate between the backlight unit and the first major surface (i.e., between the front glass layer and a backlight unit, see, for example, Cleary, Fig. 2, layers 12 or 16, [0052]).
Regarding claim 14, Lee additionally teaches that a frame that may at least partially surround the glass substrate (or second glass substrate, see, e.g., Fig. 8, [0050] – [0054]).
Regarding claim 15, Lee additionally teaches that a major surface of the glass layers may comprise a surface treatment ([0079]; see also Cleary, [0005] – [0007], [0052], describing that the glass may be treated).
Regarding claim 17, Lee additionally teaches that the display may be applied to the dashboard ([0011], [0072] and Fig. 13A, showing a curved housing or dashboard area). 
Regarding claim 19, Lee additionally teaches that the width of the glass may be on the range of from 0 to 200 mm and the length may be on the range of from 0 to 600 mm ([0012]).
Regarding claim 20 and 27, as described above, Lee teaches generally to maintain the same or similar radii of curvature for the glass components, cover and display ([0061]), and modified Lee additionally teaches that the glass layers may be cold formed and may be strengthened (Cleary, [0013], [0014]).
Regarding claim 21, Lee additionally teaches the inclusion of a display module that is disposed on the surface rear or second surface of the curved glass substrate (e.g., [0060], Figs. 8 and 9).
Regarding claim 24, modified Lee additionally teaches that the glass substrate is attached to a surface or to a frame (see, e.g., Fig. 11, [0066]; and see Cleary, Fig. 2, layers 12 or 16, [0052]).
Regarding claim 26 and 28, Lee additionally teaches that the glass structure may be attached by an adhesive layer or member ([0066]). Because the glass structure (second glass substrate) is attached to the frame via an adhesive it may be considered to be removably coupled from the frame (that is, it is possible to remove the glass structure). 
Regarding claims 36 and 38, while modified Lee fails to specifically teach that the glass substrate component covering the display module would be wider or longer than the display module’s width or length, because the glass substrate would cover the entirety of the display, including the frame portion (which is wider than the display unit itself, see Lee, [0057], Fig. 16, frame 133b extending beyond display units 133), it would have been obvious to have made the cover glass substrate wider than the display module in order to cover and protect the entire display component, including the frame (e.g., Cleary, [0007], [0008], and Lee, [0057], Fig. 16, frame 133b extending beyond display units 133).
Regarding claim 37, modified Lee additionally teaches that the curved surfaces of the base and substrate would be substantially coplanar (see, e.g. Lee, Figs. 8 and 9). 
Regarding claim 39, while modified Lee fails to specifically teach that a snap is used, the frame of modified Lee is taught to fit into and join the frame with the base of the vehicle interior (see Figs. 8 and 9, wherein frame 135 is configured to be attached into the housing 131, [0055], wherein the base has a receiving space into which the frame would fit or snap. The Examiner notes that a structure for the term “snap-in” is not particularly defined in the claim. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tanaka in view of Cleary in view of Wildner, as applied to claim 15, above, and further in view of Chung et al. (US 2013/0088441, “Chung”).
Regarding claim 16, modified Lee fails to teach that the display panel is a touch display panel. In the same field of endeavor of displays for use in vehicles ([0005], [0006], [0010]), Chung teaches that a touch panel is useful in vehicles ([0005], [0006]) and it therefore would have been obvious to the ordinarily skilled artisan to have provided the display of modified Lee with touch functionality in order to, for example, reduce the number of physical knobs or buttons to save space ([0005], [0006]).

Claims 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tanaka in view of Cleary in view of Wildner, as applied to claims 15 and 18, above, and further in view of Entenmann et al. (US 2013/0279188, “Entenmann”).
Regarding claims 29-35, modified Lee fails to teach the inclusion of a decorative surface comprising an aesthetic design formed from a pigment. In the same field of endeavor of automotive displays ([0002], [0003]), Entenmann teaches to include, for example, a wood grain aesthetic decoration made with a dye or pigment ([0016], [0051]) and to alter the transparency of the layers in order to In re Distefano, 808 F.3d 845, 848—51 (Fed. Cir. 2015). Moreover, ornamentation having no mechanical function relates to a design that does not confer patentability to claims directed to a structural device. In re Seid, 161 F.2d 229, 231 (CCPA 1947).

Response to Arguments
Applicant’s arguments filed 2/11/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments.  
Therefore, claims 9-22 and 24-39 are rejected as described above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782